Exhibit 10.1

--------------------------------------------------------------------------------

SECOND STANDSTILL AND AMENDMENT AGREEMENT

     This SECOND STANDSTILL AND AMENDMENT AGREEMENT (this "Second Standstill
Agreement"), dated as of October 15, 2002, is among SEITEL, INC. (the
"Company"), a Delaware corporation, each of its Subsidiaries identified below,
and each of the investors listed on the signature pages hereto (together with
successors and assigns of each, a "Noteholder," and collectively, the
"Noteholders"). Capitalized terms have the respective meanings ascribed thereto
in Section 1 hereof.

W I T N E S S E T H:

     WHEREAS, each of the 1995 Noteholders and the Company are party to those
certain separate Note Purchase Agreements dated as of December 28, 1995
(collectively, as amended, the "1995 Note Purchase Agreement"), providing for
the sale by the Company and the purchase by the 1995 Noteholders of the
Company's 7.17% Series B Senior Notes due December 30, 2002 (the "Series B
Notes") in the aggregate original principal amount of $27,500,0d0 and the
Company's 7.48% Series C Senior Notes due December 30, 2002 (the 'Series C
Notes" and together with the Series B Notes, collectively, the "1995 Notes") in
the aggregate original principal amount of $22,500,000; and

     WHEREAS, each of the 1999 Noteholders and the Company are party to those
certain separate Note Purchase Agreements dated as of February 12, 1999
(collectively, as amended, the "1999 Note Purchase Agreement"), providing for
the sale by the Company and the purchase by the 1999 Noteholders of the
Company's 7.03% Series D Senior Notes due February 15, 2004 (the "Series D
Notes") in the aggregate original principal amount of $20,000,000, the Company's
7.28% Series B Senior Notes due February 15, 2009 (the "Series E Notes") in the
aggregate original principal amount of $75,000,000 and the Company's 7.43%
Series F Senior Notes due February 15, 2009 (the "Series F Notes" and together
with the Series D Notes and the Series E Notes, collectively, the "1999 Notes")
in the aggregate original principal amount of $43,000,000; and

     WHEREAS, each of the 2001 Noteholders and the Company are party to those
certain separate Note Purchase Agreements dated as of October 15, 2001
(collectively, the "2001 Note Purchase Agreement"), providing for the sale by
the Company and the purchase by the 2001 Noteholders of the Company's 7.04%
Series G Senior Notes due October 15, 2006 (the "Series G Notes") in the
aggregate original principal amount of $20,000,000, the Company's 7.19% Series H
Senior Notes due October 15, 2008 (the "Series H Notes") in the aggregate
original principal amount of $50,000,000 and the Company's 7.34% Series I Senior
Notes due October 15, 2011 (the "Series I Notes" and together with the Series G
Notes and the Series H Notes, collectively, the "2001 Notes") in the aggregate
original principal amount of $37,000,000; and

     WHEREAS, the 1995 Note Purchase Agreement, the 1999 Note Purchase Agreement
and the 2001 Note Purchase Agreement are collectively referred to herein as the
"Note Purchase Agreements;" and

     WHEREAS, the Series B Notes, the Series C Notes, the Series D Notes, the
Series E Notes, the Series F Notes, the Series G Notes, the Series H Notes and
the Series I Notes are collectively referred to herein as the "Notes;" and

     WHEREAS, the obligations of the Company under the Note Purchase Agreements
and the Notes have been guaranteed by the Restricted Subsidiaries pursuant to
the Subsidiary Guaranties; and

     WHEREAS, on the date hereof, the Company's records indicate that each
Noteholder is the registered owner, in its own or its nominee's name, of one or
more of the Notes; and

     WHEREAS, the Noteholders, the Company and the Subsidiary Guarantors are
party to that certain Standstill and Amendment Agreement dated as of July 17,
2002 (and together with various preceding standstill, forbearance and/or
amendment agreements between the Company and the Noteholders, collectively, the
"Original Standstill Agreement") pursuant to which such Noteholders agreed to
forbear until October 15, 2002 (the "Original Termination Date") from exercising
rights and remedies they had pursuant to the Note Purchase Agreements as a
result of the existence and occurrence of certain Events of Default and the
Company agreed to comply with certain terms and conditions as more fully
described therein; and

     WHEREAS, certain Defaults or Events of Default have occurred and continue
to exist; and

     WHEREAS, the Company acknowledges and agrees that, upon the expiration of
the Original Standstill Agreement, the Noteholders would have the right under
the Note Purchase Agreements to accelerate the Notes immediately and otherwise
exercise, or cause to be exercised, all rights and remedies available to the
Noteholders under the Note Purchase Agreements and under law and in equity; and

     WHEREAS, the Company has requested that the Noteholders' (a) continue to
forbear from exercising any rights and remedies in respect of any Existing Event
of Default during the Standstill Period, (b) extend the Original Termination
Date and (c) provide certain other accommodations to the Company as set forth
herein; and

     WHEREAS, the Company has, in consideration of the accommodations referred
to in the immediately foregoing clause, agreed to comply with the terms and
conditions of this Second Standstill Agreement; and

     WHEREAS, the Company and each Noteholder are desirous of entering into this
Second Standstill Agreement on the terms and conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the matters referred to above, the
mutual covenants set forth herein, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    DEFINITIONS.

     The following terms listed below have the meanings set forth below.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Note Purchase Agreements.

     "Canadian Counsel" has the meaning assigned to such term in Section 5(c) of
this Second Standstill Agreement.

     "Canadian Subsidiaries" has the meaning assigned to such tern in Section
5(b) of this Second Standstill Agreement.

     "Company" has the meaning assigned to such term in the first paragraph of
this Second Standstill Agreement.

     "Existing Event of Default" means an Event of Default listed on Exhibit A
hereto.

     "Financial Advisor" means Crossroads, LLC, the financial advisor to the
Noteholders' special counsel.

     "Financing Documents" means, collectively, each of the separate Note
Purchase Agreements, as amended, the Notes, as amended, the Subsidiary
Guaranties, and each of the other documents executed in connection with any of
the foregoing, as any such documents may be amended from time to time.

     "Local Counsel" has the meaning assigned to such term in Section 5(c) of
this Second Standstill Agreement.

     "1995 Note Purchase Agreement" has the meaning assigned to such term in the
first "whereas" clause of this Second Standstill Agreement.

     "1995 Noteholders" means the parties listed in Schedule A hereto.

     "1995 Notes" has the meaning assigned to such term in the first "whereas"
clause of this Second Standstill Agreement.

     "1999 Note Purchase Agreement" has the meaning assigned to such term in the
second "whereas" clause of this Second Standstill Agreement.

     "1999 Noteholders" means the parties listed in Schedule B hereto.

     "1999 Notes" has the meaning assigned to such term in the second "whereas"
clause of this Second Standstill Agreement.

     "Note Purchase Agreements" has the meaning assigned to such term in the
fourth "whereas" clause of this Second Standstill Agreement.

     "Noteholder Consent" has the meaning assigned to such term in clause (vi)
of the definition of "Termination Event."

     "Noteholders" has the meaning assigned to such term in paragraph of this
Second Standstill Agreement.

     "Notes" has the meaning assigned to such term in the fifth clause of this
Second Standstill Agreement.

     "Original Standstill Agreement" has the meaning assigned to in the eighth
"whereas" clause of this Second Standstill Agreement.

     "Original Termination Date" has the meaning assigned to such term in the
eighth "whereas" clause of this Second Standstill Agreement.

     "Person" means and includes an individual, partnership, limited liability
company, joint venture, corporation, trust, unincorporated organization or any
government or any department or agency thereof.

     "Required Noteholders" means the holders of a majority of the unpaid
principal amount of each of the 1995 Notes, the 1999 Notes and the 2001 Notes,
respectively, then outstanding L (exclusive of Notes then owned by the Company
or any of its Affiliates).

     "Second Standstill Effective Date" has the meaning assigned to such term in
Section 8 of this Second Standstill Agreement, but in all respects shall be
deemed to be nunc pro tunc to October 15, 2002.

     "Seismic Advisor" has the meaning assigned to such term in Section 5(c) of
this Second Standstill Agreement.

     "Senior Officer" means with respect to any Person, any member of the board
of directors, the chief executive officer, the chief operating officer, the
chief financial officer, the general counsel, the president and any vice
president or more senior officer of such Person, whether currently or formerly
serving the Company in that or any other capacity included herein.

     "Series B Notes" has the meaning assigned to such term in the first
"whereas" clause of this Second Standstill Agreement.

     "Series C Notes" has the meaning assigned to such term in the first
"whereas" clause of this Second Standstill Agreement.

     "Series D Notes" has the meaning assigned to such term in the second
"whereas" clause of this Second Standstill Agreement.

     "Series E Notes" has the meaning assigned to such term in the second
"whereas" clause of this Second Standstill Agreement.

     "Series F Notes" has the meaning assigned to such term in the second
"whereas" clause of this Second Standstill Agreement.

     "Series G Notes" has the meaning assigned to such term in the third
"whereas" clause of this Second Standstill Agreement.

     "Series H Notes" has the meaning assigned to such term in the third
"whereas" clause of this Second Standstill Agreement.

     "Series I Notes" has the meaning assigned to such term in the third
"whereas" clause of this Second Standstill Agreement.

     "Second Standstill Agreement" 'has the meaning assigned to such term in the
first paragraph of this Second Standstill Agreement.

     "Standstill Period" means the period commencing on the Second Standstill
Effective Date and ending on the Termination Date.

     "Steering Committee" means an ad hoc working group of Noteholders from time
to time who work with the Company and its professionals and with the Noteholders
and their professionals and advisors regarding the defaults.

     "Subsidiary Guarantors" means all of the Subsidiaries party to Subsidiary
Guaranties.

     "Termination Date" means the earlier of

 i.   December 2, 2002; or

 ii.  the date of the occurrence of any Termination Event; or

 iii. the date that any Termination Notice is delivered.

               "Termination Event" means

> >  i.    the failure by the Company to perform any covenant set forth in this
> >        Second Standstill Agreement, including, without limitation, in
> >        Section 5 and Section 9;
> > 
> >  ii.   the failure of any representation or warranty in Section 6 to be true
> >        and correct;
> > 
> >  iii.  the occurrence of any Default or Event of Default other than an
> >        Existing Event of Default;
> > 
> >  iv.   on or after the Second Standstill Effective Date the Company or any
> >        Subsidiary is (A) in default (as principal or as guarantor or other
> >        surety) in payment of any principal of or premium or make-whole
> >        amount or interest on any Debt that is outstanding in an aggregate
> >        principal amount of at least $5,000,000 beyond any period of grace
> >        provided with respect thereto or (B) in default in the performance of
> >        or compliance with any term of any evidence of any Debt in an
> >        aggregate outstanding principal amount of at least $5,000,000 or of
> >        any mortgage, indenture or other agreement relating thereto, or any
> >        other condition exists, and, as a consequence of such default or
> >        condition such Debt has become, or has been declared, due and payable
> >        before its stated maturity or before its regularly scheduled dates or
> >        payment (excluding, in each case, Debt consisting of Winthrop Lease
> >        obligations);
> > 
> >  v.    as a consequence of the occurrence or continuation of any event or
> >        condition, (x) the Comp any or any Subsidiary has become or is
> >        obligated on or after the Second Standstill Effective Date to
> >        purchase or repay Debt before its regular maturity or before its
> >        regularly scheduled dates of payment in an aggregate outstanding
> >        principal amount of at least $5,000,000, or (y) one or more Persons
> >        have the right on or after the Second Standstill Effective Date to
> >        require the Company or any Subsidiary to purchase or repay Debt or
> >        other amounts before its regular maturity or before its regularly
> >        scheduled dates or payment in an aggregate outstanding principal
> >        amount of at least $5,000,000 (excluding, in each case, Debt
> >        consisting of Winthrop Lease obligations);
> > 
> >  vi.   a violation by the Company or a Subsidiary of any term or condition
> >        of the Noteholder Consent dated as of July 15, 2002 between the
> >        Company and certain of the Noteholders (as supplemented by .that
> >        certain Noteholder Consent dated as of August 30, 2002, that certain
> >        Noteholder Consent dated as of September 30, 2002 and as further
> >        supplemented or amended from time to time, the "Noteholder Consent");
> > 
> >  vii.  the expiration (without extension, renewal or replacement on
> >        substantially similar terms) or the termination of the Royal Bank of
> >        Canada facilities listed on Exhibit B hereto; or
> > 
> >  viii. (a) except as set forth in (vii) directly above, the pre-payment or
> >        purchase of (1) any Debt in respect of the facilities listed on
> >        Exhibit B hereto, unless in the course of making such payment the
> >        Company shall prepay each outstanding Note in a principal amount
> >        equal to the ratable portion that such Note represents of all
> >        outstanding Debt of the Company (Le., if a certain percentage of a
> >        Debt was to be prepaid or purchased, then the same percentage of each
> >        Note must be similarly prepaid or purchased), or (2) any Note, unless
> >        in the course of making such payment the Company shall prepay each
> >        outstanding Note in a principal amount equal to the ratable portion
> >        that such Note represents of all outstanding Notes and (b) the
> >        pre-payment, purchase, or scheduled payment of any Debt owed directly
> >        or indirectly in respect of Senior Officers (including, without
> >        limitation, the Comerica obligations).

     "Termination Notice" has the meaning assigned to such term in Section 2(b)
of this Second Standstill Agreement.

     "2001 Note Purchase Agreement" has the meaning assigned to such term in the
third "whereas" clause of this Second Standstill Agreement.

     "2001 Noteholders" means the parties listed in Schedule C hereto.

     "Winthrop Lease" means the Lease Agreement dated October 3, 2001, from
Winthrop Resources Corporation to Seitel, Inc. with respect to computer and
related equipment.

2.    STANDSTILL PERIOD.

Standstill Period

. The Noteholders agree, during the Standstill Period, to forbear from
exercising any rights and remedies they may have under any or all of the Note
Purchase Agreements or any of the Notes or any of the other Financing Documents
solely as a result of the existence or occurrence of any Existing Event of
Default. The Company acknowledges that upon the termination of the Standstill
Period, such forbearance by the Noteholders shall terminate and the Noteholders
may immediately exercise, without further notice, any one or more of such rights
and remedies without notice or demand in respect of any Default, Event of
Default or Existing Event of Default. The Company has indicated that during the
Standstill Period it may identify asset sales or alternative financing that will
enable it to meet certain of its immediate cash needs, and the Company has
indicated that it will present for Noteholder approval any such proposed asset
sales or financing arrangements.
Noteholders' Termination Notice. Notwithstanding anything contained herein to
the contrary, at any time that the Noteholders holding more than fifty percent
(50%) of the unpaid principal amount of Notes (without regard to Series) shall
in their absolute and unfettered discretion deliver written notice (a
"Termination Notice") to the Company stating that such Noteholders are
terminating this Second Standstill Agreement, any and all of the Noteholders'
obligations under this Second Standstill 'Agreement shall terminate in full on
the 5th Business Day after sending such Termination Notice, and thereafter any
Noteholder shall be 'entitled to immediately exercise, without further notice,
any one or more 'rights and remedies that it may have under any of the Note
Purchase Agreements, any of the Notes or any of the other Financing Documents.
3.    AMENDMENTS.

     Each of the Note Purchase Agreements and the Notes is hereby amended to
effect an increase in the interest rate payable on each Note of twenty-five
basis points (0.25%) per annum above the interest rate originally provided for
in each such Note, and to change each reference to the interest rate applicable
to any Note to such increased interest rate, in each case with respect to the
period from July 17, 2002 through and including December 2, 2002. No other
action on the part of the Company (including no physical notation on any Note)
shall be necessary to give effect to this amendment.


4.    NOTICE OF TERMINATION EVENT.

     The Company shall give each of the Noteholders immediate written notice of
the occurrence of any Termination Event.


5.    ADDITIONAL COVENANTS OF COMPANY.

 a. Override of Certain Financial Covenants

. During the period from July 17, 2002 through December 2, 2002, Sections 10.3
through 10.7 of the 1995 Note Purchase Agreement and the 1999 Nose Purchase
Agreement, and Sections 11.3 through 11.7 (i.e., "Debt Incurrence," "Liens,"
"Mergers and Consolidations," "Sale of Assets" and "Restricted Payments" and
"Restricted Investments") of the 2001 Note Purchase Agreement, shall be
suspended and, in lieu thereof, the Company shall, and shall cause its
Subsidiaries to, comply with the provisions of Section 5(b) of this Second
Standstill Agreement, provided, however, that no write-down of DDD Energy, Inc.
assets or assets constituting the maritime seismic data library on the
Company's, a Subsidiary's, or any consolidated, financial statements shall cause
any Default or Event of Default under the Note Purchase Agreements or the Notes,
or a Termination Event hereunder, during the Standstill Period.


Supplemental Covenants of the Company

. During the period from July 17, 2002 through December 2, 2002, the Company
shall not, and shall not permit any Subsidiary (including, without limitation,
any Subsidiary organized under the laws of, or otherwise existing or domiciled
in, Canada or any province or other jurisdiction therein (the "Canadian
Subsidiaries")) to:


 i.    make, directly or indirectly, any Restricted. Payment (references to
       "Restricted Subsidiaries" in the definition of "'Restricted Payment"
       being deemed to be references to "Subsidiaries" except for the second
       reference to "Restricted Subsidiaries" in the parenthetical expression in
       paragraph (a) of the definition of "Restricted Payment");
       

 ii.   make, directly or indirectly, any Restricted Investment, provided that
       the Company and the Subsidiaries may make Restricted Investments
       constituting unsubordinated debt obligations of Unrestricted Subsidiaries
       during the period from July 17, 2002 through and including December 2,
       2002, in an amount limited to (x) an aggregate amount of $5,200,000 of
       Restricted Investments that are made by the Company and the Restricted
       Subsidiaries in Seitel Solutions, Ltd. and/or Endeavor Exploration, LLC,
       (y) an aggregate amount of $2,500,000 of Restricted Investments that may
       be made by the Company in respect of the Winthrop Lease and (z) to the
       extent not otherwise available from the Canadian Subsidiaries, an
       aggregate amount of $1,000,000 of Restricted Investments that are made by
       the Company and the Restricted Subsidiaries in the Canadian Subsidiaries
       in respect of a certain lease agreement with I.B.M., provided, however,
       that Canadian Subsidiaries shall be permitted to make Restricted
       Investments in other Canadian Subsidiaries in the ordinary course of
       business of such entities; and provided, however, further that SEIC
       Business Trust shall be permitted to Effectuate a stock dividend to SEIC
       Partners Limited Partnership, and in turn, to SEIC, Inc. and to Seitel
       Canada Holdings, Inc., and that 818312 Alberta Limited shall be permitted
       to effectuate a stock dividend to Seitel Canada Holdings, Inc., each as
       deemed necessary to ensure reasonable financial savings;

       ______________________

       1

       Provided further, that as set forth in Section 10.9 of the 1995 and 1999
       Note Purchase Agreements and Section 11.9 of the 2001 Note Purchase
       Agreement (and otherwise limited therein), the Company may continue to
       permit any of the Restricted Subsidiaries to enter into any transaction
       (with an Affiliate) in the ordinary course of business of the Company or
       such Restricted Subsidiary upon fair and reasonable terms no less
       favorable to the Company or such Restricted Subsidiary than it would
       obtain in a comparable arm's-length transaction with a Person not an
       Affiliate.
       
       
       
       

       

       --------------------------------------------------------------------------------

        

 iii.  create, incur or assume Debt, provided that the Company and the
       Subsidiaries (including, without limitation, the Canadian Subsidiaries)
       shall not be prohibited from drawing amounts available under existing
       revolving credit lines and facilities and term loans (as in effect on the
       date hereof) identified as items (3) and (4) o a Exhibit B hereto, and
       including replacements therefore on substantially similar terms that are
       subject to the same limits, and provided that the Company and the
       Subsidiaries (including, without limitation, the Canadian Subsidiaries)
       shall not be prohibited from maintaining, incurring or renewing up to
       $1,000,000 in the aggregate of unsecured financing for insurance
       premiums;
       

 iv.   effectuate any Transfer (including, without limitation, any Transfer
       involving the assets of DDD Energy, Inc.) except for (A) Transfers of
       inventory in the ordinary course of business, (B) Transfers to
       Unrestricted Subsidiaries permitted pursuant to clause (ii) above, (C)
       Transfers to Wholly-Owned Restricted Subsidiaries in the ordinary course
       of business, (D) Transfers to Affiliates that constitute joint ventures
       of the Company or its Subsidiaries with unrelated third parties, which
       Transfers are made in the ordinary course of business and pursuant to
       preexisting contractual obligations of the Company and the Subsidiaries,
       in an aggregate amount for the period from July 17, 2002 through and
       including December 2, 2002 not to exceed $1,200,000 of capital
       expenditures for exploration and production activities, and $22,000,000
       of capital expenditures for seismic data acquisition projects, and (E)
       Transfers that have been approved in advance by the Required Noteholders
       in writing;
       

 v.    settle, sell, compromise and/or discount any loans made to any current or
       former officers, directors and/or employees of the Company or any
       Subsidiary;
       

 vi.   agree upon, effectuate or enter into any 'settlement agreement,
       compromise, release, indemnity or related agreement with any Senior
       Officer of the Company or any Subsidiary without first providing twenty
       (20) days prior written notice to the Noteholders;
       

 vii.  hire, retain, employ or agree to hire, retain or employ any new Senior
       Officer without first providing twenty (20) days prior written notice to
       the Noteholders;
       

 viii. settle, sell, compromise and/or discount any litigation against the
       Company that has a claimed value of more than $100,000, including,
       without limitation, any shareholder or class action lawsuits without
       obtaining the prior written consent of the Required Noteholders; except
       to the extent the full amount of such settlement is covered by and paid
       for by insurance (not including any settlements covered by and paid for
       by directors and officers insurance), in which event no prior consent
       shall be necessary;
       

 ix.   merge or consolidate with any other Person;
       

 x.    pay any bonuses, settlement payments, o r pay any advances on
       commissions, to any Senior Officer of the Company or any Subsidiary,
       other than such payments that are due and payable during the Standstill
       Period that are identified on Exhibit C hereto, or which otherwise have
       been approved in advance by the Required Noteholders in writing; or
       

 xi.   create, incur or assume any Lien upon any of the property or assets of
       the Company or any Subsidiary, whether now owned or hereafter acquired,
       except for those Liens permitted by Section 10.4(a) through (i) of the
       1995 Note Purchase Agreement and the 1999 Note Purchase Agreement, and
       Section 11.4(a) through (i) of the 2001 Note Purchase Agreement.
       

Advisors. The Company agrees to the hiring or the continued employment, as the
case may be, by the Noteholders and their special counsel of (i) a seismic
expert and advisor (the "Seismic Advisor") to the Noteholders and their special
counsel, provided that the Noteholders shall initially consult with the Company
as to the scope of work the Seismic Advisor will undertake and the costs that
shall likely be incurred, (ii) the Financial Advisor, (iii) local counsel in one
or more applicable states to the Noteholders who can render advice and services
in connection with state and local specific law and bankruptcy law
(collectively, the "Local Counsel") and (iv) local Canadian counsel to the
Noteholders (the "Canadian Counsel") who can render advice and services in
connection with Canadian legal issues, and each such advisor shall be selected
by the Noteholders in their sole discretion. The Company further agrees to pay
all reasonable fees and expenses, in accordance with Section 9 of this Second
Standstill Agreement, that are incurred by the Noteholders (or their special
counsel) as a result of retaining the Seismic Advisor, the Financial Advisor,
Local Counsel and Canadian Counsel. The Company shall provide the Seismic
Advisor and the Financial Advisor with full onsite access to the Company's books
and records and the opportunity to discuss the Company's financial' condition,
performance, financial statements and other matters pertinent to the
Noteholders' investment in the Company with its officers, directors, independent
accountants and financial advisors in order to permit the Seismic Advisor and
the Financial Advisor to fully investigate any matter that arises during their
review of the financial information of the Company and its Subsidiaries. Neither
the Seismic Advisor nor the Financial Advisor shall have any duty to share its
work product with, or accept instructions from, the Company or any other Person
working on the Company's behalf.
Joint Ventures. Neither the Company nor any .Subsidiary (including, without
limitation, DUD Energy, Inc.) shall enter into any joint venture or similar
arrangement with any Person (including, without limitation, with Rising Star
Energy, L.L,C. and/or any Affiliates thereof) without the prior written consent
of the Required Noteholders, to be granted or withheld in their reasonable
discretion.
Certain Interest Payments. The Company shall pay in cash to the Noteholders in
respect of the Notes (i) ratable interest on the Notes monthly on the second of
each month commencing with November 2, 2002 or the first Business Day
thereafter, through the conclusion of the respective terms of the Notes as
provided in the Note Purchase Agreements and (ii) at the time or times provided
in Section 2(c) of the Noteholder Consent, the amount of interest due on the
Notes at such time or times. Notwithstanding the provisions in the Note Purchase
Agreements, during the Standstill Period, any failure to pay interest pursuant
to this section 5(e) for more than two (2) Business Days after the same becomes
due and payable shall be deemed to be Event of Default.

Additional Information

. The Company shall promptly deliver to each Noteholder (i) a copy of any report
prepared by any third party for the benefit of the Company or any of its
Subsidiaries other than by legal counsel for the Company in a situation in which
the delivery of materials may be deemed to be a waiver of the attorney-client
privilege or the solicitor-client privilege, as the case may be, provided that
the Company shall endeavor to provide information by redacting privileged
portions; and (ii) such data and information as any Noteholder may request,
including, without limitation, data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries or relating to litigation involving the Company, its
Subsidiaries or any present or former directors or Senior Officers, or relating
to the ability of the Company to perform its obligations hereunder and under the
Financing Documents or the ability of any Subsidiary Guarantor to perform its
obligations under any Subsidiary Guaranty.
6.    REPRESENTATIONS AND WARRANTIES.

     To induce the Noteholders to enter into this Second Standstill Agreement,
the Company represents and warrants, as of the Second Standstill Effective Date,
as follows:

 a. the Company is a corporation duly organized, validly existing and in good
    standing under the laws of the state of Delaware;

 b. each of the Subsidiaries is an organization duly organized, validly existing
    and in good standing under the laws of the jurisdiction of its organization;

 c. the execution and delivery of this Second Standstill Agreement is within the
    corporate powers of the Company and each Subsidiary Guarantor, has been duly
    authorized by the Company and each Subsidiary Guarantor and constitute a
    valid and binding obligation of the Company and each Subsidiary Guarantor,
    enforceable in accordance with its terms, except that such enforceability
    may be limited by bankruptcy, insolvency, reorganization, moratorium or
    other similar laws affecting the enforceability of creditors' rights
    generally and except that such enforceability is subject to the availability
    of equitable remedies;

 d. the execution and delivery of this Second Standstill Agreement does not
    conflict with, result in any breach of any of the provisions of, constitute
    a default under, or result in the creation of any Lien upon any property of
    the Company or any Subsidiary Guarantor under the provisions of, any
    agreement, charter instrument, bylaw or other instrument to which the
    Company or any Subsidiary Guarantor is a party or by which the Company, any
    of its Subsidiaries, or any of their respective properties may be bound;

 e. each of the Notes, the Note Purchase Agreements and the other Financing
    Documents to which the Company and each Subsidiary Guarantor is a party, as
    modified by this Second Standstill Agreement, constitutes a valid and
    binding obligation of the Company and such Subsidiary Guarantor party
    thereto, enforceable in accordance with its terms, except that such
    enforceability may be limited by bankruptcy, insolvency, reorganization,
    moratorium or other similar laws affecting the enforceability of creditors'
    rights generally and except that such enforceability is subject to the
    availability of equitable remedies;

 f. except with respect to Existing Events of Default, there are, to the best
    present actual knowledge of the Company, no Defaults or Events of Default in
    existence on the Second Standstill Effective Date (although the Company
    continues its investigation and diligence into certain matters that may
    reveal the existence of additional Defaults or Events of Default); and

 g. except as disclosed on Exhibit B hereto, neither the Company nor any
    Subsidiary has any Debt to any Person or group of Persons that is
    outstanding (including any drawn or undrawn facilities providing for the
    incurrence of Debt) in an aggregate principal amount with respect to such
    Person or group of Persons of more than $5,000,000.
    

7.    NONWAIVER AND NO AMENDMENT.

     TIME IS OF THE ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS,
AGREEMENTS, AND OTHER PROVISIONS HEREIN. Except as otherwise expressly provided
for in this Second Standstill Agreement, the terms of this Second Standstill
Agreement shall not operate as a waiver by any of the Noteholders of, or
otherwise prejudice, the Noteholders' rights, remedies or powers under the
Notes, the Note Purchase Agreements, the other Financing Documents, the
Noteholder Consent or applicable law. With respect to any Event of Default under
any of the Note Purchase Agreements, as modified by this Second Standstill
Agreement, other than any Existing Event of Default, any of the Noteholders may
exercise the rights, remedies and powers provided in such Note Purchase
Agreement and the other Financing Documents in accordance with tire terms of
such documents regardless of whether such Event of Default shall exist on the
date hereof or come into existence during the Standstill Period. Except to the
extent expressly provided for herein, this Second Standstill Agreement shall not
operate to waive or otherwise prejudice any rights which the Noteholders may
have against the Company, any party to a Subsidiary Guaranty or any other Person
arising under the Note Purchase Agreements, the Notes, the other Financing
Documents, the Noteholder Consent or otherwise.

     Except as expressly provided herein, no terms or provisions of the Note
Purchase Agreements, the Notes, the other Financing Documents or the Original
Standstill Agreement are modified or changed by this Second Standstill
Agreement, and all of the terms and provisions of the Note Purchase Agreements,
the Notes, the other Financing Documents and the Original Standstill Agreement
shall continue in full force and effect. The Company and the parties to the
Subsidiary Guaranties hereby acknowledge and reaffirm all of their respective
obligations and duties under each of the Note Purchase Agreements, the Notes and
the other Financing Documents to which each is a party, as each such Financing
Document is modified by this Second Standstill Agreement.


8.    SECOND STANDSTILL EFFECTIVE DATE.

     The "Second Standstill Effective Date" shall be the first date on which the
Company and the Required Noteholders each shall have executed and delivered this
Second Standstill Agreement and the Company shall have paid the fees and
expenses to be paid on behalf of the Noteholders pursuant to Section 9 of this
Second Standstill Agreement (to the extent a statement therefor has been
presented to the Company on or prior to the Second Standstill Effective Date).


9.    EXPENSES AND FEES.

     Without limiting anything set forth in the Note Purchase Agreements, the
Company hereby agrees to pay promptly all reasonable costs and expenses of the
Noteholders (it being understood and agreed by the Company that the Noteholders
shall have wide latitude on the scope and depth of legal analysis they obtain
from their legal and financial advisors to evaluate, explore, and protect
Noteholder interests regarding the Company and the Notes in light of existing
defaults, accounting and executive officer irregularities, and related matters
affecting the Company's business plan, viability, and restructuring prospects),
including, without limitation, the fees and expenses of (a) Bingham McCutchen
LLP, special counsel to the Noteholders, (b) the Financial Advisor, (c) the
Seismic Advisor, (d) the Local Counsel and (e) the Canadian Counsel, and also
including the reasonable out-of-pocket travel and other expenses of the
Noteholders incurred in connection with this Second Standstill Agreement and the
collection of any sum owed to any of the Noteholders by the Company and in
otherwise assessing, analyzing, evaluating, protecting, asserting, defending or
enforcing any rights or remedies which are or may be available to the
Noteholders, including, without limitation, representatives of the Noteholders
in any bankruptcy proceeding. Any statement or invoice for fees and expenses
rendered by any advisor to the Noteholders shall be sent to the Company with a
copy provided to the Steering Committee and shall be payable by the Company
within five (5) Business Days of receiving any statement; or invoice therefor
together with a statement to the effect that such invoice or statement was
approved by the Noteholders. As between the Noteholders and their advisors, such
approval will be deemed to have occurred if the Steering Committee shall not
have affirmatively objected to such statement or invoice within three (3)
Business Days after such statement or invoice was sent, and thus, if after such
three (3) Business Days, no objection shall have been received, such advisor may
submit its statement or invoice to the Company stating that the Noteholders have
approved such statement or invoice.


10.    RATIFICATION, ETC.

The Company hereby adopts again, ratifies and confirms in all respects, as its
own act and deed, each of the Note Purchase Agreements, the Notes and the other
Financing Documents and any document or instrument delivered pursuant to or in
connection with the Financing Documents and acknowledges (i) that all such
instruments and documents shall continue in full force and effect and (ii) that
as of the Second Standstill Effective Date, it has no knowledge of any claim or
cause of action it may have against any Noteholder (or any of its respective
directors, officers, employees or agents) or any offset right, counterclaim or
defense of any kind against any of its obligations, indebtedness or liabilities
to any Noteholder nor does it have any intention of bringing any such claim or
cause of action against any Noteholder in respect of the foregoing.

Each Subsidiary Guarantor hereby adopts again, ratifies and confirms, as its own
act and deed, its respective Subsidiary Guaranty and the other instruments or
documents delivered in connection with such Subsidiary Guaranty and purported to
be executed by it and acknowledges (i) that its respective Subsidiary Guaranty
and other related instruments and documents shall continue in full force and
effect and (ii) that as of the Second Standstill Effective Date, it has no
knowledge of any claim or cause of action it may have against any Noteholder (or
any of its respective directors, officers, employees or agents) or any offset
right, counterclaim or defense of any kind against any of its obligations,
indebtedness or liabilities to any Noteholder nor does it have any intention of
bringing any such claim or cause of action against any Noteholder in respect of
the foregoing.

The Company and each Subsidiary Guarantor hereby waives all suretyship defenses
of whatsoever nature arising out of any Noteholder's dealings with the Company
or any such Subsidiary Guarantor in respect of the Note Purchase Agreements, the
Notes, the Subsidiary Guaranties or any other Financing Document or otherwise.

This Second Standstill Agreement shall not, under any jurisdiction whatsoever,
be deemed to be or be construed as a novation of the respective rights and
obligations of the parties hereto under the Note Purchase Agreements, the Notes,
or any of the Financing Documents. All guarantees, including the Subsidiary
Guaranties, existing as of the date hereof among the parties hereto (including
their successors and assigns) shall remain valid and enforceable and shall
continue to secure the obligations of the Company pursuant to the Note Purchase
Agreements and the votes.


11.    ACKNOWLEDGEMENT OF COMPANY.

     The Company acknowledges that (a) except as expressly set forth herein,
none of the Noteholders has agreed to (and none has any obligation whatsoever to
discuss, negotiate or agree to) any other restructuring, modification,
amendment, waiver or forbearance with respect to the Notes or the Note Purchase
Agreements; (b) no understanding with respect to any other restructuring,
modification, amendment, waiver or forbearance with respect to the Notes, the
Note Purchase Agreements or any of the Financing Documents shall constitute a
legally binding agreement or contract, or have any force or effect whatsoever,
unless and until reduced to writing and signed by authorized representatives of
each party hereto; (c) the execution and delivery of this Second Standstill
Agreement has not established any course of dealing between the parties hereto
or created any obligation or agreement of any Noteholder with respect to any
future restructuring, modification, amendment, waiver or forbearance with
respect to the Notes, the Note Purchase Agreements or any of the Financing
Documents; and (d) the Noteholders assert that they have heretofore properly
performed and satisfied in a timely manner all of their respective obligations,
if any, to the Company and each Subsidiary Guarantor, and neither the Company
nor any Subsidiary Guarantor refutes such assertion as of the Second Standstill
Effective Date.


12.    INDEMNIFICATION.

     From and at all times after the Second Standstill Effective Date, and in
addition to all of the Noteholders' other rights and remedies against the
Company and the Subsidiary Guarantors, the Company and each Subsidiary Guarantor
agrees to indemnify and hold harmless each of the Noteholders and each director,
officer, employee, agent, investment advisor and affiliate of each such.
Noteholder against any and all claims (whether valid or not), losses, damages,
liabilities, costs and expenses of any kind or nature whatsoever (including,
without limitation, reasonable attorneys' fees, costs and expenses), incurred by
or asserted against such Noteholder or any such director, officer, employee,
agent or affiliate, from and after the date hereof, whether direct or indirect,
as a result of or arising from or in any way relating to any suit, action or
proceeding (including any inquiry or investigation) by any Person, whether
threatened or initiated, asserting a claim for any legal or equitable remedy
against any Person under any statute or regulation, including, but not limited
to, any federal or state securities laws, or under any common law or equitable
cause or otherwise, arising from or in connection with the negotiation,
preparation, execution, performance or enforcement of this Second Standstill
Agreement or the other Financing Documents or any transactions contemplated
herein or therein, or any of the transactions contemplated' hereunder, whether
or not such Noteholder or any such director, officer, employee, agent or
affiliate is a party to any such action, proceeding, suit or the target of any
such inquiry or investigation; provided, however, that no indemnified party
shall have the right to be indemnified hereunder for any liability resulting
from the willful misconduct, gross negligence or bad faith of such indemnified
party. All of the foregoing losses, damages, costs and expenses of any
Noteholder shall be payable as and when incurred upon demand by such Noteholder
and shall be additional obligations hereunder. The obligations of the Company
and the Subsidiary Guarantors and the rights of the Noteholders under this
Section 12 shall survive payment of the Notes and the termination of this Second
Standstill Agreement.


13.    HEADINGS.

     All headings and captions preceding the text of the several Sections of
this Second Standstill Agreement are intended solely for the convenience of
reference and shall not constitute a part of this Second Standstill Agreement
nor shall they affect its meaning, construction or effect.


14.    ENTIRE AGREEMENT.

     This Second Standstill Agreement, the Note Purchase Agreement, the Notes
and the other Financing Documents, as amended to the date hereof, embody the
entire agreement and understanding between the Noteholders, the Company and the
parties to the Subsidiary Guaranties and supersede all prior agreements and
understandings relating to the subject matter hereof and thereof except as
otherwise stated in Section 7 hereof.


15.    GOVERNING LAW.

     This Second Standstill Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York.


16.    DIRECTLY OR INDIRECTLY.

     Where any provision in this Second Standstill Agreement refers to action to
be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person, including actions taken by or on behalf of any
partnership or limited liability company in which such Person is a general
partner or managing member, as applicable.


17.    NO THIRD PARTY BENEFICIARIES.

     This Second Standstill Agreement is solely for the benefit of the
Noteholders hereto and their respective successors and assigns, and the Company
to the extent specifically provided herein, but is not for the benefit of any
other Person or entity, including, without limitation, any guarantor of the
obligations of the Company (except to the extent specifically provided herein).
No other Persons are intended to be third-party beneficiaries hereunder or to
have any right, benefit, priority or interest under, or shall have any right to
enforce this Second Standstill Agreement.


18.    COUNTERPARTS.

     This Second Standstill Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. An executed copy of this Second Standstill Agreement sent by
facsimile shall be effective as an original.


19.    NOTICES.

     All communications under this Second Standstill Agreement shall be made in
accordance with the Note Purchase Agreements.


20.    SEVERABILITY.

     Any provision of this Second Standstill Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(Remainder of page intentionally left blank. Next page is signature page,]

--------------------------------------------------------------------------------

 

    IN WITNESS WHEREOF, the parties hereto have caused this Second Standstill
Agreement to be executed by their authorized officers as of the date first
written above.

> > > > > SEITEL, INC.

By   /s/ Fred Zeidman
Name:      Fred E. Zeidman
Title         Chairman of the Board


MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY
By:         David L. Babson & Company Inc. as     
              Investment Adviser

By  /s/ Richard B. McGauley
Name:     Richard B. McGauley
Title:        Managing Director


C.M. LIFE INSURANCE COMPANY
By:         David L. Babson and Company Inc. as
              Investment Sub-Adviser

By  /s/ Richard B. McGauley
Name:     Richard B. McGauley
Title:        Managing Director


MASSMUTUAL ASIA LIMITED
By:         David L. Babson & Company Inc. as
              Investment Adviser

By   /s/ Richard B. McGauley
Name:     Richard B. McGauley
Title:        Managing Director


J. ROMEO & CO. AS NOMINEE FOR
MONY LIFE INSURANCE COMPANY OF AMERICA

By  /s/                          
         as partner for J. Romeo & Co.
Name:     
Title:     


J. ROMEO & CO. AS NOMINEE FOR 
MONY LIFE INSURANCE COMPANY OF AMERICA

By  /s/                          
         as partner for J. Romeo & Co.
Name:     
Title:     


PAN-AMERICAN LIFE INSURANCE
COMPANY

By                                  


SUNAMERICA LIFE INSURANCE COMPANY
By:    AIG Global Investment Corp,
         Investment Adviser

By                                  
Name:     
Title:     


FIRST SUNAMERICA LIFE
INSURANCE COMPANY

By                                  
Name:     
Title:     


UNITED OF OMAHA LIFE INSURANCE 
COMPANY

By  /s/ Curtis R. Caldwell
Name:      Curtis R. Caldwell
Title:         Vice President


PRINCIPAL LIFE INSURANCE COMPANY
By:     Principal Global Investors, LLC, a 
           Delaware limited liability company, its 
           authorized signatory

By  /s/                          
Name:     
Title:     

By  /s/                          
Name:     
Title:     


PRINCIPAL LIFE INSURANCE COMPANY, 
ON BEHALF OF ONE OR MORE SEPARATE 
ACCOUNTS
By:     Principal Global Investors, LLC, a 
           Delaware limited liability company, its 
           authorized signatory

By  /s/                          
Name:     
Title:     

By  /s/                          
Name:     
Title:     


CGU LIFE INSURANCE COMPANY OF 
AMERICA, a Delaware corporation (formerly 
known as Commercial 
Union Life Insurance Company of America)


By:     Principal Global Investors, LLC, 
           a Delaware limited liability company, 
           its attorney in fact

By  /s/                          
Name:     


ALLSTATE LIFE INSURANCE COMPANY

By  /s/                          
Name:     
Title:     

By  /s/                          
Name:     
Title:     


ALLSTATE LIFE  INSURANCE COMPANY
OF NEW YORK

By  /s/                          
Name:     
Title:     

By  /s/                          
Name:     
Title:     


PHOENIX LIFE INSURANCE COMPANY

By  /s/ Christopher Wilkos
Name:     CHRISTOPHER M. WILKOS
Title:         Senior Vice President


RELIASTAR LIFE INSURANCE 
COMPANY
By:         ING Investment Management, LLC, 
              as Agent

By  /s/ James V. Wittich
Name:         James V. Wittich
Title:            Senior Vice President


RELIASTAR LIFE INSURANCE 
COMPANY (fka Northern Life Insurance 
Company)
By:         ING Investment Management, LLC, 
              as Agent

By:  /s/ James V. Wittich
Name:         James V. Wittich
Title:           Senior Vice President


RELIASTAR LIFE INSURANCE 
COMPANY OF NEW YORK
By:         ING Investment Management LLC, as 
             Agent

By:  /s/ James V. Wittich
Name:         James V. Wittich
Title:           Senior Vice President


PROVIDENT LIFE AND ACCIDENT 
INSURANCE COMPANY
THE PAUL REVERE LIFE INSURANCE 
COMPANY
Severally By:         Provident Investment 
                                Management, LLC
Their:     Agent

By:                                  
Name:
Title:


SECURITY CONNECTICUT LIFE 
INSURANCE COMPANY
By:     INC Investment Management LLC, as 
           Agent

By:  /s/ James V. Wittich

Name:         James V. Wittich
Title.           Senior Vice President


TRUSTMARK LIFE INSURANCE CO.

By  /s/ Jerry Hitpas
Name:   Jerry Hitpas
Title:      Sr. Vice President of Investments


REPUBLIC WESTERN INSURANCE 
COMPANY

By  /s/ Kristin Spears
Name:         Kristin Spears
Title:            VP Treasury





UNITED LIFE INSURANCE COMPANY



By  /s/ John A. Rife
Name:         John A. Rife
Title:            President/CEO




THE GUARDIAN INSURANCE & 
ANNUITY COMPANY, INC.



By  /s/ Thomas M. Donohue
Name:         Thomas M. Donohue
Title:            Managing Director


FORT DEARBORN LIFE INSURANCE 
COMPANY
By:         Guardian Investor Services LLC

By  /s/ Thomas M. Donohue
Name:         Thomas M. Donohue
Title:            Managing Director


THE GUARDIAN LIFE INSURANCE 
COMPANY OF AMERICA

By  /s/ Thomas M. Donohue
Name:         Thomas M. Donohue
Title:            Managing Director


BERKSHIRE LIFE INSURANCE 
COMPANY OF AMERICA

By  /s/ Thomas M. Donohue
Name:         Thomas M. Donohue
Title:            Managing Director


NATIONWIDE LIFE INSURANCE
COMPANY 

By  /s/ Joseph P. Young
Name:         Joseph P. Young
Title:           Credit Officer
                   Fixed Income Securities


NATIONWIDE LIFE AND ANNUITY 
INSURANCE COMPANY

By  /s/ Joseph P. Young
Name:         Joseph P. Young
Title:            Credit Officer
                   Fixed Income Securities


CONNECTICUT GENERAL LIFE 
INSURANCE COMPANY
By:     CIGNA Investments, Inc. 
           (authorized agent)

By  /s/ Robert W. Eccles
Name:         Robert W. Eccles
Title:            Managing Director


LIFE INSURANCE COMPANY OF NORTH 
AMERICA
By:     CIGNA Investments, Inc. 
           (authorized agent)

By  /s/ Robert W. Eccles
Name:         Robert W. Eccles
Title:            Managing Director


LONESTAR PARTNERS, L.P.

By  /s/ Jerome L. Simon
Name:         Jerome L. Simon
Title:            Portfolio Manager


COHANZICK HIGH YIELD PARTNERS, 
LP

By  /s/ David K. Sherman
Name:          David K. Sherman
Title:             Authorized Agent


COHANZICK CREDIT 
OPPORTUNITIES FUND, LTD.

By  /s/ David K. Sherman
Name:          David K. Sherman
Title:             Authorized Agent


AMERICAN INVESTORS LIFE INSURANCE 
COMPANY
By:     AmerUs Capital Management Group, 
           Inc., its authorized attorney-in-fact

By  /s/ Roger D. Fors
Name:         Roger D. Fors
Tit1e:          V.P. Investment Management & Research






Accepted and Agreed:


SEITEL DATA CORP.

By:  /s/ Fred S. Zeidman
Name: Fred S. Zeidman
Title: Chairman of the Board


SEITEL DATA, LTD.

By:  /s/ Fred S. Zeidman
Name: Fred S. Zeidman
Title: Chairman of the Board


N360X, L.L.C.

By:  /s/ Fred S. Zeidman
Name: Fred S. Zeidman
Title: Chairman of the Board


SEITEL MANAGEMENT, INC.

By:  /s/ Fred S. Zeidman
Name: Fred S. Zeidman
Title: Chairman of the Board


SEITEL GEOPHYSICAL, INC.
DDD ENERGY, INC.
SEITEL GAS & ENERGY CORP.
SEITEL POWER CORP.
SEITEL NATURAL GAS, INC.
MATRIX GEOPHYSICAL, INC.
EXSOL, INC.
DATATEL, INC.
SEITEL OFFSHORE CORP.
SEITEL INTERNATIONAL, INC.
AFRICAN GEOPHYSICAL, INC.
GEO-BANK, INC.
ALTERNATIVE COMMUNICATION
   ENTERPRISES, INC.
SEITEL DELAWARE, INC.


By:  /s/ Fred S. Zeidman
Name: Fred S. Zeidman
Title: Chairman of the Board


--------------------------------------------------------------------------------


EXHIBIT A
EXISTING EVENTS OF DEFAULT



A.    1995 Note Purchase Agreement


 1. The failure of the Company to comply with Section 10.2 for the period of
    four consecutive fiscal quarters ended on each of March 31, 2002, June 30,
    2002 and September 30, 2002.

    The failure of the Company to comply with Section 10.3(a) as of June 30,
    2002 and September 30, 2002 without giving effect to the Original Standstill
    Agreement.

    The failure of the Company to comply with Section 10.7(a) by making
    Restricted Payments and/or Restricted Investments through June 30, 2002 and
    September 30, 2002 that exceeded the permissible amount under Section
    10.7(a) without giving effect to the Original Standstill Agreement.
    

B.    1999 Note Purchase Agreement
The failure of the company to comply with Section 10.1 as of June 30, 2002 and
September 30, 2002 without giving effect to the Original Standstill Agreement.

The failure of the Company to comply with Section 10.2 for the period of four
consecutive fiscal quarters ended on each of March 31, 2002, June 30, 2002 and
September 30, 2002.

The failure of the Company to comply with Section 10.3(a) as of June 30, 2002
and September 30, 2002 without giving effect to the Original Standstill
Agreement.

The failure of the Company to comply with Section 1117(a) by making Restricted
Payments and/or Restricted Investments through March 31, 2002, June 30, 2002 and
September 30, 2002 that exceeded the permissible amount under Section 10.7(a)
without giving effect to the Original Standstill Agreement.
C.    2001 Note Purchase Agreement
The failure of the Company to comply with Section 11.1 as of June 30, 2002 and
September 30, 2002 without giving effect to the Original Standstill Agreement.

The failure of the Company to comply with Section 11.2 for the period of four
consecutive fiscal quarters ended on each of March 31, 2002, June 30, 2002 and
September 30, 2002.

The failure of the Company to comply to Section 11.3(a) as of June 30, 2002 and
September 30, 2002 without giving effect to the Original Standstill Agreement.

The failure of the Company to comply with Section 11.7(a) by making Restricted
Payments and/or Restricted Investments through June 30, 2002 and September 30,
2002 that exceeded the permissible amount under Section 11.7(a) without giving
effect to the Original Standstill Agreement.
D.    Default under facility with Heller Financial Services Inc. in the
principal amount of approximately $100004000.00.


E.    Default under guaranty to BankOne NA in the approximate amount of
$540,000.00 of the obligations thereto of Paul Frame.

Note: The covenant compliance for the 1995 Note Purchase Agreement;, the 1999
Note Purchase Agreement and the 2001 Note Purchase Agreement have been
calculated based on actual results as of and for the quarter ended June 30, 2002
and estimated results as of and for the quarter ended September 30, 2002. Such
results have not been adjusted to exclude any amounts related to the marine
seismic impairment or the oil & gas property impairments recorded by the Company
in the quarter ended June 30, 2002.



--------------------------------------------------------------------------------

EXHIBIT B
OUTSTANDING DEBT



  1.    Heller Financial Services Inc. in the amount of approximately
$10,000,000, which obligation is secured by certain assets of the Company and/or
the Subsidiaries

2.    Alliance Agreement entered into as of December 1, 1999 between
GECO-PRAKLA, a Division of Schlumberger Technology Corporation, and Seitel Data,
Ltd. in the amount of approximately $5,000,000 (for acquisition costs of data in
connection with data shoots undertaken in 2000 and 2001)

3.    Royal Bank of Canada term loan in the outstanding principal amount of
approximately (Canadian) $3,500,000, secured by certain assets of the Company
and/or the Subsidiaries

4.    Royal Bank of Canada revolving loan in the outstanding principal amount as
of June 30, 2002 of approximately (Canadian) $3,600,000 (with a maximum
principal amount of (Canadian) $5,000,000) with Olympic Seismic Ltd., secured by
certain assets of the Company and/or the Subsidiaries

5.    Lease Agreement dated October 3, 2001 from Winthrop Resources Corporation
to Seitel, Inc. with respect to computer and related equipment

6.    Guaranty to Bank One NA in the approximate amount of $540,000.00 of the
obligations thereto of Paul Frame (subject to litigation).

 

--------------------------------------------------------------------------------



EXHIBIT C
CERTAIN COMPENSATION CONTRACTS

Payment not in excess of $100,000 per quarter pursuant to the existing
Employment Agreement with Kevin Fiur.

Payment of amounts owed in respect of the sale of certain DDD Energy, Inc.
assets pursuant to an Employment Agreement dated February 12, 2001 between Matt
Ramsey and DDD Energy, Inc. and Severance Agreement dated August 16, 2002.

Payment of amounts owed in respect of the sale of certain DDD Energy, Inc.
assets pursuant to an Employment Agreement dated January 1, 2002 between Lynn
Conine and DDD Energy, Inc. and Severance Agreement dated August 16, 2002.

--------------------------------------------------------------------------------



SCHEDULE A
1995 NOTEHOLDERS

Massachusetts Mutual Life Insurance Company

SunAmerica Life Insurance Company

First SunAmerica Life Insurance Company

MONY Life Insurance Company

MONY Life Insurance Company of America

United of Omaha Life Insurance Company

Pan-American Life Insurance Company

 

--------------------------------------------------------------------------------



SCHEDULE B
1999 NOTEHOLDERS

Principal Life Insurance Company

Principal Life Insurance Company, on behalf of one or more separate accounts

CGU Life Insurance Company of America

Allstate Life Insurance Company

Allstate Life Insurance Company of New York

Provident Life and Accident Insurance Company

The Paul Revere Life Insurance Company

Massachusetts Mutual Life Insurance Company

C.M. Life Insurance Company

United of Omaha Life Insurance Company

Phoenix Life Insurance Company

Reliastar Life Insurance Company

Northern Life Insurance Company

Reliastar Life Insurance Company of New York

Security Connecticut Life Insurance Company

Trustmark Life Insurance Co.

Pan-American Life Insurance Company

Republic Western Insurance Company

Oxford Life Insurance Company

United Life Insurance Company

Lonestar Partners LP

Cohanzick High Yield Partners LP

Cohanzick Credit Opportunities Fund LP

 

--------------------------------------------------------------------------------



SCHEDULE C
2001 NOTEHOLDERS

The Guardian Insurance & Annuity Company

Fort Dearborn Life Insurance Company

The Guardian Life Insurance Company of America

Berkshire Life Insurance Company of America

MONY Life Insurance Company

Nationwide Life Insurance Company

Nationwide Life and Annuity Insurance Company

Connecticut General Life Insurance Company

Life Insurance Company of North America

Massachusetts Mutual Life Insurance Company

C.M. Life Insurance Company

MassMutual Asia Limited

Allstate Life Insurance Company

Principal Life Insurance Company

Phoenix Life Insurance Company

American Investors Life Insurance Company

 

--------------------------------------------------------------------------------